294 U.S. 720
55 S. Ct. 549
79 L. Ed. 1252
Walter D. PRICE, petitioner,v.The UNITED STATES of America.*
No. 733.
Supreme Court of the United States
March 11, 1935

1
Mr. Walter D. Price, pro se.


2
On petition for writ of certiorari to the United States Circuit Court of Appeals for the Fifth Circuit.


3
For opinion below, see 74 F.(2d) 120.


4
The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which a writ of certiorari should be granted. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 55 S. Ct. 643, 79 L. Ed. ——.